Citation Nr: 0638370	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities secondary to herbicide 
exposure (Agent Orange).

2.  Entitlement to an increased evaluation for left shoulder 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from August 1957 to October 
1958, and from April 1965 to October 1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2000 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to an increased evaluation for the service-
connected left shoulder arthritis, and found that the claim 
for service connection for lower extremity peripheral 
neuropathy was not well grounded.  In December 2001, a rating 
action was issued which granted service connection for 
diabetes mellitus and left upper extremity peripheral 
neuropathy, and denied entitlement to service connection for 
lower extremity peripheral neuropathy. 


FINDINGS OF FACT

1.  The veteran suffers from lower extremity peripheral 
neuropathy related to his service-connected end-stage renal 
insufficiency.  

2.  Whether the veteran meets the criteria for the next 
higher rating (30 percent) depends upon whether shoulder 
motion is limited to 25 degrees from the side, or whether 
ankylosis is present.  The evidence of record does not 
resolve this issue and the veteran, without good cause, 
failed to report for scheduled VA examination.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2006).

2.  The veteran's claim for an increased evaluation for the 
service-connected left shoulder arthritis must be denied.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.655 (a), (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was not done, since the initial RO decision was issued prior 
to the enactment of the VCAA.  However, in light of the 
below, the Board finds that the notification and assistance 
obligations of the VCAA have been met.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a November 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  This 
letter informed him of the evidence that was needed to 
substantiate his claims, as well as of what information and 
evidence VA would obtain in his behalf and what evidence and 
information he could submit.  He was informed that he could 
submit any evidence relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being granted, the RO will address 
those elements when effectuating the award.  As to the rating 
issue before us, it is determined herein based upon the 
veteran's failure to report for examination, so there can be 
no possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, secondary service connection may be granted for 
disability which is proximately due to or the result of a 
service- connected disease or injury.  38 C.F.R. § 3.310(a); 
see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

B.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When entitlement or continued entitlement to a benefit, such 
as a claim for an increased evaluation, cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such an examination or re-examination, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. 
§ 3.655(a), (b).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Service connection

By a rating action issued in December 2001, the veteran was 
awarded service connection for diabetes mellitus and chronic 
renal insufficiency.  He asserts that he now has peripheral 
neuropathy of the lower extremities related to his service-
connected diabetes and renal insufficiency.

While the veteran has not claimed that his lower extremity 
peripheral neuropathy began in service, the Board does note 
that his service medical records are completely silent as to 
any such condition.  VA examinations conducted between 
December 1958 and October 1990 also make no mention of any 
complaints of, or treatment for, peripheral neuropathy of the 
lower extremities.

A March 2000 VA treatment note indicated that the veteran had 
been transferred from the renal clinic with complaints of 
lower extremity weakness.  The examiner stated that "[i]n my 
opinion patient is presenting neuropathy secondary to end-
stage renal disease."  

The veteran was examined by VA in May 2001.  This examination 
noted that he had been diagnosed with diabetes mellitus in 
1988 (other records referred to a diagnosis in the late 
1990's).  The veteran said that in the late 1980's he had 
begun to have trouble with loss of feeling in both of his 
legs.  He had glove and stocking anesthesia or hypoesthesia 
from the hips down the legs.  The impression was peripheral 
neuritis for something over 12 years, and it was thought that 
it may or may not be related to diabetes.  A June 2001 EMG 
referred to his complaints of constant numbness in both feet 
up to the waist, which had progressed over the years and had 
begun around 1980.  The veteran denied any lower extremity 
weakness, but he did stumble with walking.


After a careful review of the record, the Board finds that 
entitlement to service connection for lower extremity 
peripheral neuropathy has been established.  The record shows 
that the veteran is service-connected for diabetes mellitus 
and chronic renal insufficiency.  A March 2000 medical 
opinion clearly stated that his lower extremity peripheral 
neuropathy was related to his end-stage renal insufficiency, 
which is a service-connected disability.  As discussed above, 
the May 2001 VA examination opinion indicated that this 
peripheral neuropathy "may or may not" be related to 
diabetes.  The use of that type of equivocal language makes a 
statement by an examiner speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 10, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by a physician is too speculative).  Since the March 
2000 opinion is not equivocal, it is being given greater 
probative weight.   

The Board does note that the symptoms of peripheral 
neuropathy of the lower extremities did appear to pre-date 
the actual diagnosis of diabetes.  However, it is found that 
this is not fatal to the veteran's claim since it is not 
unusual for the symptoms of an illness to pre-date its 
diagnosis.  As a consequence, and being mindful of the 
doctrine of giving the benefit of the doubt to the veteran 
when the evidence is in approximate balance, we conclude that 
the evidence of record supports a finding of entitlement to 
service connection for lower extremity peripheral neuropathy 
as secondary to the service-connected diabetes mellitus and 
end-stage renal insufficiency.

B.  Increased evaluation

In the instant case, the veteran has requested that an 
increased disability evaluation be assigned for his service-
connected left shoulder arthritis.  There is no recent VA 
examination of record, and the last relevant outpatient 
treatment record dates from March 2000, with an MRI having 
been performed in May 2002.

The RO attempted to schedule VA examinations in November 2005 
and January 2006.  The record indicates that the veteran had 
been incarcerated in February 2005; however, he was released 
on October 26, 2005.  In November 2005, the veteran's 
daughter contacted the RO and requested that the November 
2005 VA examination, to which he had failed to report, be 
rescheduled.  It was requested that the notification of the 
new examination be sent to Manor Care in Dallas, Texas, in 
the care of S.M.  Notification of the date of the January 
2006 VA examination was sent as requested.  Again, the 
veteran failed to report.  A supplemental statement of the 
case that explained why the claim was being denied was sent 
to the guardian at the address then of record.  No response 
was received.

Upon review of the evidence of record, it is found that an 
increased evaluation has not been shown to be warranted.  A 
VA examination is absolutely necessary in this case in order 
to determine the current nature and degree of severity of the 
veteran's left shoulder arthritis.  Notifications have been 
sent to the veteran's guardians (he has been declared 
incompetent).  Unfortunately, the veteran's guardian has 
never responded to the requests that the veteran report to 
the examination.  While VA has a duty to assist the veteran 
in the development of his claim, the veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Therefore, it is concluded that VA has made every 
effort to obtain the needed information.  The inability to 
schedule the necessary VA examination has been the result of 
the failure of the veteran and/or his guardian to respond to 
VA's requests for an examination.  Under these circumstances, 
38 C.F.R. § 3.655(b) directs that the claim for an increased 
evaluation will be denied.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities secondary to herbicide exposure 
(Agent Orange) is granted, subject to the laws and 
regulations governing the award of monetary benefits.

[Continued on next page]


Entitlement to an increased evaluation for left shoulder 
arthritis, currently evaluated as 20 percent disabling, is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


